United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-1032
                                     ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Victor M. Alvaro-Reyes, also known    *
as Cruz De Luna,                      * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                              Submitted: January 20, 2006
                                 Filed: February 2, 2006
                                  ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Victor Alvaro-Reyes appeals the 87-month sentence the district court1 imposed
after he pleaded guilty to a drug conspiracy, in violation of 21 U.S.C. § 846. In a brief
filed under Anders v. California, 386 U.S. 738 (1967), counsel argues that Alvaro-
Reyes’s sentence is excessive and unreasonable.




      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
       To the extent counsel is raising an Eighth Amendment challenge to Alvaro-
Reyes’s sentence, we conclude that the argument fails. See United States v. Collins,
340 F.3d 672, 679 (8th Cir. 2003) (Eighth Amendment forbids only extreme sentences
that are grossly disproportionate to crime); cf. id. at 676, 679-80 (imposition of
mandatory life sentence for conspiring to distribute more than 500 grams of
methamphetamine was not cruel and unusual punishment under Eighth Amendment);
United States v. Jones, 2 F.3d 827, 828-29 (8th Cir. 1993) (finding 151-month
sentence for conspiring to distribute phencyclidine not “excessive”).

       We further find that Alvaro-Reyes’s sentence--which was imposed at the
bottom of the Guidelines range, and well below the mandatory statutory minimum--is
not unreasonable. See United States v. Booker, 125 S. Ct. 738, 765-67 (2005)
(appellate courts should review post-Booker sentences for unreasonableness); United
States v. Lincoln, 413 F.3d 716, 717-18 (8th Cir.) (sentence within Guidelines range
is presumptively reasonable, and defendant must rebut presumption of
reasonableness), cert. denied, 126 S. Ct. 840 (2005).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm.
                      ______________________________




                                        -2-